729 N.W.2d 216 (2007)
Mihaela MILI, Personal Representative of the Estate of Caroline Mili, Deceased, Plaintiff-Appellee,
v.
TENDERCARE MICHIGAN, INC, d/b/a Wayne Living Center, Defendant-Appellant.
Docket No. 132410. COA No. 265824.
Supreme Court of Michigan.
April 6, 2007.
*217 On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.